FILED
                              NOT FOR PUBLICATION                           MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KARIMULLAH QURESHI; et al.,                      No. 09-71122

               Petitioners,                      Agency Nos.         A075-526-473
                                                                     A075-526-474
  v.                                                                 A076-715-255

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Karimullah Qureshi, and his family, natives and citizens of Bangladesh,

petition for review of the Board of Immigration Appeals’ (“BIA”) order denying

their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for an abuse of discretion the BIA’s denial of a motion to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen. See Toufighi v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008). We deny the

petition for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely and number-barred where the motion was filed over four years

after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to

present sufficient evidence of changed circumstances in Bangladesh to qualify for

the regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir. 2004) (“The

critical question is . . . whether circumstances have changed sufficiently that a

petitioner who previously did not have a legitimate claim for asylum now has a

well-founded fear of future persecution.”).

      PETITION FOR REVIEW DENIED.




                                           2                                    09-71122